DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,833,746.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims of present application as shown in the table below.
Present Application Claim No.
USPN 10,833,746 Claim No.
1
1
2
2

3
4
4
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
5
17
17


Allowable Subject Matter
Claims 1-19 are allowed over prior art.
Regarding claims 1 and 17, Park et al. (USPN 10,637,550) teaches a method for receiving a channel state information-reference signal (CSI-RS), comprising: receiving, by a terminal, information of the CSI-RS which is determined and transmitted by a base station, wherein the information of 
However, Park does not teach wherein the information of the components comprises time domain positions and frequency domain positions of the components, and receiving, by the terminal, the information of the components notified by the base station comprises at least one of the following: receiving, by the terminal, a position of an earliest orthogonal frequency division multiplexing (OFDM) symbol of the components on the time domain positions and a position of a lowest-frequency subcarrier of the components on the frequency domain positions; receiving, by the terminal, a position of a latest OFDM symbol of the components on the time domain positions and a position of a highest-frequency subcarrier of the components on the frequency domain positions; or receiving, by the terminal, a position of a latest OFDM symbol of the components on the time domain positions and a position of a lowest-frequency subcarrier of the components on the frequency domain positions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ni et al. (USPN 10,555,333) teaches receiving scheduling authority information corresponding to downlink time frequency resources, where the scheduling authority information corresponding to the downlink time frequency resources is transmitted by a central coordination point and indicative of a scheduling authority of a coordinated transmission node on the downlink time frequency resources.  Scheduling is performed by the coordinated transmission node according to the received scheduling authority information and a latest channel state information (CSI) reported by access terminals.
Zhang et al. (USPN 10,498,422) teaches receiving instruction information of aperiodically feeding back CSI information sent by a network side.  The CSI information is fed back to a network side in a manner of cascading more than one piece of the CSI information in a bit field.  Multiple kinds of channel state indication information in the CoMP transmission is fed back.
Jeong et al. (USPN 10,348,383) teaches transmitting the CSI process configuration information to a terminal.  A CSI-RS is transmitted to the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/Chandrahas B Patel/         Primary Examiner, Art Unit 2464